COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 BRADLEY SCOTT EDWARDS, ET UX,                 §
 KRISTEN EDWARDS,                                              No. 08-12-00032-CV
                                               §
                  Appellants,                                   On Appeal from the
                                               §
 v.                                                             367th District Court
                                               §
                                                             of Denton County, Texas
 ROBERT E. EDWARDS,                            §
                                                             (T.C.# 2010-50094-367)
                  Appellee.                     §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2013.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.